Case 1:17-cv-01390-LPS-CJB Document 610 Filed 09/30/20 Page 1 of 2 PageID #: 25316




                                           September 30, 2020


  VIA CM/ECF
  The Honorable Leonard P. Stark
  United States District Court
  844 North King Street, Unit 26
  Wilmington, DE 19801

          Re:     Sunoco Partners Marketing & Terminals L.P. v. Powder Springs Logistics, LLC,
                  et al., C.A. No. 17-1390-LPS-CJB

  Dear Chief Judge Stark:

          Pursuant to the Court’s September 8, 2020 Oral Order (D.I. 608), I write on behalf of
  Plaintiff Sunoco Partners Marketing & Terminals L.P. (“Sunoco”) and Defendants Powder Springs
  Logistics, LLC (“PSL”) and Magellan Midstream Partners, L.P. (“Magellan”) (collectively,
  “Defendants”) to provide the Court with the parties’ joint status report, in advance of the Court’s
  status teleconference with the parties scheduled for October 2, 2020 at 9:30 am ET.

  Sunoco’s Position

          It is Sunoco’s understanding that the Court is currently conducting only one jury trial at a
  time with priority given to criminal trials, making it unclear when the Court may have availability
  for a jury trial in this case. As such, Sunoco respectfully requests guidance from the Court as to
  when the Court believes a jury trial in this case may be set, whether such guidance may be provided
  prior to or during the teleconference.

         Sunoco also respectfully requests guidance as to what limitations, if any, the Court believes
  would be imposed on the parties (e.g., limits on the number of attorneys and/or representatives per
  side, whether witnesses will be permitted to testify live or will be required to testify remotely, etc.).
  Depending on what limitations are imposed, Sunoco may have concerns regarding the ability to
  conduct a fair jury trial, as previously explained. See D.I. 590, Sunoco Letter (July 10, 2020).

         Finally, upon receiving notice this afternoon of Defendants’ availability for trial on October
  26 to November 3 (discussed in Defendants’ section below), Sunoco contacted its fact and expert
  witnesses to determine their availability. Sunoco was unable to confirm whether or not its
  witnesses are available on these dates before submitting this letter, but expects to have
  confirmation by the time of the teleconference.




                                                     1
Case 1:17-cv-01390-LPS-CJB Document 610 Filed 09/30/20 Page 2 of 2 PageID #: 25317




  Defendants’ Position

         Defendants also seek the Court’s guidance as to when a trial date will be available, and
  what particular trial presentation restrictions the Court anticipates having in place. The Defendants
  have confirmed their witnesses could participate in a trial scheduled for October 26 to Nov 3.



                                                        Respectfully submitted,

                                                        /s/ John C. Phillips, Jr.

                                                        John C. Phillips, Jr. (No. 110)
